Citation Nr: 0616143	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  02-05 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by pain in the neck, left shoulder, and upper 
back.

2.  Entitlement to a disability rating in excess of 10 
percent for patellofemoral syndrome of the right knee.

3.  Entitlement to a disability rating in excess of 10 
percent for patellofemoral syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from May 1991 to May 1995.

These matters initially came to the Board of Veterans' 
Appeals (Board) from rating decisions dated in December 2000 
and December 2002 issued by the Department of Veterans 
Affairs (VA) Regional Offices (RO) located in Houston 
(December 2000) and Waco (December 2002), Texas.  The RO 
determined in December 2000 that new and material evidence 
had not been received to reopen claims for service connection 
for a back and left shoulder condition.  In a December 2002 
rating decision, the RO denied entitlement to increased 
ratings for the bilateral knee disabilities.

A hearing was held at the Houston RO before the undersigned 
Veterans Law Judge (i.e., a Travel Board hearing) in August 
2004.

In August 2005, in finding that new and material evidence had 
been received to reopen the veteran's claim concerning 
entitlement to service connection for a disability manifested 
by pain in the neck, left shoulder, and upper back, the Board 
remanded the case to the RO for further evidentiary 
development.  This evidentiary development also concerned the 
instant increased rating claims.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on her part.


REMAND

The Board's August 2005 remand requested, in pertinent part, 
that the RO schedule the veteran for a VA examination to 
determine the nature and severity of her bilateral knee 
disability.  The RO was also to obtain a medical opinion on 
whether the veteran's currently diagnosed pathology in the 
neck/upper back/left shoulder was etiologically related to a 
left shoulder injury she incurred in January 1995.  Review of 
the record shows that the examination ordered in the August 
2005 remand has not been conducted.  Further, the medical 
opinion which was to be sought, also in conjunction with the 
August 2005 remand, has not been obtained.  A remand confers, 
as a matter of law, the right to compliance with the remand 
orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  The 
Board is now required to remand the case for compliance with 
the previous remand instruction.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2005), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the service 
connection claim on appeal, as outlined 
by the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The letter must 
also include an explanation as to the 
information or evidence needed to 
establish effective dates for the 
increased rating claims on appeal, as 
also outlined by the Court in Dingess, 
supra.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a knee or 
upper back disorder since August 2003.  
After securing any necessary release, the 
RO should obtain copies of such records 
that are not in file.


3.  The RO should provide the veteran a 
VA medical examination to determine the 
nature and severity of the bilateral knee 
disability.  The claim files and a copy 
of this remand must be made available to 
and be reviewed by the examiner.  The 
examination should include any tests or 
studies, including an X-ray or MRI, 
deemed necessary for an accurate 
assessment.

The examiner should conduct an 
examination of both knees and provide a 
diagnosis of any pathology found.  In 
examining the knees the examiner should 
document any limitation of motion, 
including any specific limitation of 
motion due to pain, expressed in terms of 
full extension being zero degrees.  The 
examiner should describe any subluxation 
or instability, crepitation, or locking, 
and also describe any functional loss 
pertaining to the knees.  The examiner 
should also provide an opinion on whether 
the veteran's complaints of pain and any 
demonstrated limitation of motion are 
supported by the objective evidence of 
knee pathology.

4.  The RO should forward the veteran's 
claim files to a VA physician and obtain 
a medical opinion on whether the 
currently diagnosed pathology in the 
neck/upper back/left shoulder is 
etiologically related to the left 
shoulder injury that the veteran incurred 
in January 1995.  The opinion should be 
based on review of the medical evidence 
of record and sound medical principles 
and not on the veteran's reported 
history.  The physician should provide 
the rationale for his/her opinion.


5.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

6.  The veteran is hereby notified that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failing to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

7.  Following completion of the 
foregoing, the RO must review the claim 
folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

8.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issue.  If the 
appeal is denied, the veteran and her 
representative should be provided a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.


By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



